DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
No claims appear to be amended in the reply filed on 06/13/2022; claim 9 was previously cancelled.  It is noted that Applicant appears to have filed an amended claim set, but this amended claim (filed 06/13/2022) set is the exact amended claim set filed in the response to non-final office action (filed 04/11/2022). As Applicant has not argued any new amended subject matter in the arguments, Examiner thus interprets the 06/13/2022 claim set to be previously presented and not amended.  
Applicant’s arguments, see pp. 6-8, filed 06/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejections of 05/09/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a semiconductor tool comprising: a reaction chamber defining a processing area; a workpiece support within the reaction chamber; a showerhead for distributing at least one processing gas within the processing area; and; a gas control valve assembly in fluid communication with the showerhead to control the at least one processing gas flow into the shower head; wherein the showerhead further comprises a first plurality of slots and a second plurality of slots, each of the plurality of slots having a common exit plane above a workpiece support and the first plurality of slots being concentrically aligned with the second plurality of slots, wherein the showerhead further comprises a first gas cavity in fluid communication with the first plurality of slots, and a second gas cavity in fluid communication with the second plurality of slots, and wherein the first gas cavity is at least partially defined by an upper plate, the upper plate comprising a plurality of cooling fins arranged in a plurality of concentric patterns extending outward from a central portion to control and/or reduce the temperature within the first gas cavity.
However the prior art of record fails to reasonably disclose the slots are arcuate, as set forth in the present claims. The apparatus of Shinriki, Cheng, Mihara, Kakegawa, and Broadbent fail to disclose the above modification of the slots. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718